Citation Nr: 1202805	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected visual field defect of the left eye.


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from November 1993 to June 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, denied the above claim. 

The Board notes that in August 2006, the RO also continued a 50 percent disability rating for the Veteran's service-connected migraine headaches.  In August 2007, the RO proposed to reduce the 50 percent disability rating to 30 percent, and in November 2007, the 50 percent disability rating was reduced to 30 percent, effective as of February 1, 2008.  In April 2008, the Veteran submitted a notice of disagreement as to the reduction and indicated that the 50 percent disability rating should be reinstated.  In a March 2009 rating decision, the RO restored the 50 percent disability rating for the Veteran's service-connected migraine headaches, effective as of February 1, 2008.  As this represents a complete grant of the benefit sought on appeal (as demonstrated in her April 2008 notice of disagreement), the issue is not currently on appeal before the Board.

Additionally, in July 2009, the RO denied the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  In the accompanying notification letter, the Veteran was notified that she had one year from the date of that letter to appeal the decision.  In January 2010, she timely filed a notice of disagreement.  In September 2010, she was issued a Statement of the Case, which included notice that she had 60 days (or the remainder, if any, of the one-year period following the July 2009 rating decision) in which to file a substantive appeal.  On March 8, 2011, the RO received an Appeal To Board Of Veterans' Appeals (VA Form 9) as to this issue.  As the Veteran's VA Form 9 was received by the RO more than one year following the July 2009 rating decision, and more than 60 following the September 2010 Statement of the Case, she has not submitted a timely substantive appeal as to the issue of entitlement to a TDIU.  As such, the Board is without appellate jurisdiction to consider this issue.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.101 (2011).

In March 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with her claims file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A review of the Veteran's claims file reveals that a Social Security Administration, Office of Hearings and Appeals, Decision, dated in December 2004 is of record showing that the Veteran was disabled since June 4, 2001.  While the decision is of record, the medical evidence used in making this determination has not been associated with the Veteran's claims file.  Any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records must be obtained on remand, and if such records cannot be located, a negative response from the Social Security Administration must be included in the Veteran's claims file.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, in March 2011 written correspondence, the Veteran indicated that she had gone through VA's Vocational Rehabilitation program at some point during the appeal.  In this same document, she indicated that her inability to maintain employment was due to her service-connected migraines, which have an ocular component.  As the Vocational Rehabilitation records may be relevant to the pending claim dealing with an ocular disability, the Board finds that these records must be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a copy of the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If such records cannot be located, a negative response from the Social Security Administration must be included in the Veteran's claims file, and she must be notified as to the unavailability of records.

2.  The RO/AMC shall obtain any and all VA vocational rehabilitation training and education (VRT) records pertaining to the Veteran.  All efforts to obtain these records should be fully documented, and a negative response should be provided if no records exist.  The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159(e).

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


